Citation Nr: 1110131	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-17 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hamstring disability.

2.  Entitlement to service connection for a right hamstring disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1986 to June 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, inter alia, denied the Veteran's claims for service connection for left and right hamstring disorders and granted her claim for service connection for a left inguinal muscle strain at a 10 percent disability rating.  The Veteran has indicated that she is currently residing in Korea (see the Veteran's October 2009 statement), and jurisdiction of the claims folder has been transferred to the RO in Pittsburg, Pennsylvania.

In June 2009, the Veteran testified before the undersigned Veterans Law Judge at the Wichita, Kansas, RO (Travel Board hearing); a copy of the transcript has been associated with the record. 

In the remand of September 2009, the Board noted that in January 2007, the Veteran sent the agency of original jurisdiction (AOJ) a notice of disagreement (NOD) with the 10 percent rating which she had been granted.  In such cases, in accord with judicial precedent, the appellate process has commenced and therefore the Veteran is entitled to a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  To date, the AOJ has not issued the Veteran a SOC with respect to the issue of an initial disability rating in excess of 10 percent for left inguinal muscle strain.  However, the Veteran withdrew her NOD regarding this issue.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  Accordingly, the issue of initial disability rating in excess of 10 percent for left inguinal muscle strain has been withdrawn, such that no further action in this regard remains necessary and this issue is not before the Board at this time.



FINDINGS OF FACT

1.  There is an approximate balance of favorable and unfavorable evidence of a current diagnosis of a chronic left hamstring muscle strain.

2.  The Veteran was diagnosed with chronic left hamstring pain in service, and has provided competent and credible evidence of continuity of symptomatology of such a disorder from her military service.  

3.  There is competent evidence that relates the Veteran's current chronic left hamstring strain to her active duty military service.

4.  There is an approximate balance of favorable and unfavorable evidence of a current diagnosis of a chronic right hamstring muscle strain.

5.  The Veteran was diagnosed with chronic right hamstring pain in service, and has provided competent and credible evidence of continuity of symptomatology of such a disorder from her military service.  

6.  There is competent evidence that relates the Veteran's current chronic right hamstring strain to her active duty military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the Veteran's chronic left hamstring muscle strain was incurred as a result of her military service.  38 U.S.C.A. §§ 1110, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in her favor, the Veteran's chronic left hamstring muscle strain was incurred as a result of her military service.  38 U.S.C.A. §§ 1110, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence may mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Left and Right Hamstring Disabilities

As the Veteran's claims for left and right hamstring disabilities present similar issues of law and fact, they will be reviewed together in the following analysis.

The Veteran contends that she currently experiences the residuals of a bilateral hamstring injury as a result of an injury which she incurred during a basketball game in 1998.  See the Veteran's claim dated in December 2005; see also the hearing transcript pg. 2, indicating the hamstring injury occurred 1996.  After her injury, the Veteran claims that she has not sought additional treatment during service after 1999 as she was given running profiles, or she was placed on assignments where she could establish her own training regimen.  See the Veteran's substantive appeal (VA Form 9) dated in May 2008, and hearing transcript pges. 2, 4, 5-8.  She also indicated that she did not mention her ongoing hamstring pain at the time of her December 2005 separation examination, because she had been on a profile.  See the hearing transcript pg. 4.  The Veteran has indicated that she now experiences chronic pain in her hamstrings, and that the residuals of her hamstring injuries have restricted her activities during and after her military service.  See the VA Form 9, and the hearing transcript pg. 8, respectively.  

As stated above, the first requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Prior to her separation from active service in December 2005, the Veteran submitted her claim for a bilateral hamstring tear and pain.  In February 2006, she was provided with a VA medical examination which indicated that she had a history of pain in her hamstrings when running up hills and/or sprinting which she treated with rest and ice.  However, the examiner indicated that the Veteran was asymptomatic at that time.  The Veteran has indicated that she continues to be limited in terms of her ability to exercise or run, and that she does on occasion continue to experience pain.  See the Veteran's May 2008 VA Form 9, and the June 2009 hearing transcript, generally.  The Veteran is clearly competent to indicate experiencing symptoms of pain and limited activities associated with a disorder such as a muscle injury, particularly if those symptoms are endorsed by a medical professional.  See Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  However, pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Veteran's contentions regarding limited activities are to some extent corroborated by her service treatment records (STRs), which indicate complaints of and treatment for the Veteran's left hamstring during her service in August, October, and December 1998, and August 1999, along with a restricted activities profile in December 1998.  The Veteran's STRs also indicate a single incident of treatment of her right hamstring in October 1996.  Also, in December 1998 the Veteran was diagnosed with chronic hamstring pain, and also assigned a profile.  However, the Veteran's subsequent STRs do not show any diagnosis of or treatment for her hamstrings after August 1999.  Further, the AOJ has obtained the Veteran's VA medical treatment records which do not show any treatment relevant to continued hamstring pain.  She has indicated that she has not sought treatment from the VA because she avoids reinjuring her hamstrings.  See the Veteran's May 2008 substantive appeal (VA Form 9).  She also indicated at her Board hearing that she mentioned her hamstring pain when visiting her VA physician, and this was treated along with her service-connected groin disability.  See pg. 5.

As such, there is no evidence of treatment for the Veteran's hamstrings after August 1999.  Nevertheless, the VA medical examination of September 2010 diagnosed the Veteran with "chronic hamstring strain."  The examiner indicated that the Veteran's hamstring muscles at that time were "normal based on the finding of MRI," they were not "torn, but could have been strained by repetitive use during military training."  

In light of the September 2010 VA medical examiner's opinion, the Board concludes that the available evidence is in equipoise as to any current disability.  In deciding a claim where an element of the claim is in relative equipoise, the Board must consider the doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in decisions on claims for Veterans' benefits.  Unlike other claimants and litigants, pursuant to 38 U.S.C. § 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact finder in the "'degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication.'"  This burden "'reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence and material of record in this case before the Department with respect to benefits under laws administered by the Secretary, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination in the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence supports the claim or is in relative equipoise (about evenly balanced for and against), the Veteran prevails.  Where the "fair preponderance of the evidence" is against the claim, the Veteran loses and the benefit of the doubt rule has no application.  Gilbert, 1 Vet. App. at 56.  "A properly supported and reasoned conclusion that a fair preponderance of the evidence is against the claim necessarily precludes the possibility of the evidence also being in an approximate balance."  Id. at 58.  The Court has further held that where there is "significant evidence in support of the appellant's claim," the Board must provide a "satisfactory explanation" as to why the evidence is not in equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).  In light of the finding that the probative weight of the evidence as to whether the Veteran is currently experiencing left and right hamstring disorders is in equipoise, the benefit of the doubt is resolved in the Veteran's favor.  Accordingly, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has presented sufficient evidence to find that she currently experiences a bilateral hamstring disorder affecting her left and right hamstrings, identified by the October 2010 VA medical examiner as a "chronic hamstring muscle strain."

Consequently, the determinative issue is whether the Veteran's bilateral hamstring disability is attributable to her military service, in particular to her in-service hamstring injuries.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes that subsequent manifestations of a chronic disorder, if identified during military service, will be service-connected however remote, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b).  In this case, the Veteran's STRs show that she was diagnosed with chronic hamstring strain in December 1998.  Further, the Veteran has indicated that she has been forced to limit her activities since her release from active military service due to her hamstring disabilities.  See the Veteran's May 2008 VA Form 9 and the Board hearing transcript, generally.  These statements provide evidence of continuity of symptomatology of her hamstring disability from her military service.  38 C.F.R. § 3.303(b); Savage, at 494-97.  Again, lay testimony may be competent when describing symptoms which support a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also 38 C.F.R. § 3.159(a)(2).  Further, the Veteran has consistently indicated that she has experienced chronic symptoms of bilateral hamstring pain from during and after her military service.  As such, the Veteran has provided competent and credible evidence of continuity of symptomatology of this disorder from service.

Finally, the Veteran's statements are also supported by the September 2010 VA medical examiner's opinion that the Veteran's current "hamstring muscle pain is most likely caused by or a result of her military service."  The examiner reached this conclusion based on the fact that her hamstrings may have been "strained by repetitive use during military training," further noting that "[m]uscle overload is the main cause of hamstring strain," and that her "[m]ilitary exercise" could "cause muscle overload."  In addition, the examiner indicated that "[r]einjuring hamstring muscles increases the risk of permanent damage and this can result in a chronic condition."  This opinion is thorough, based on a review of the Veteran's history and the medical evidence of record, and is supported by the evidence of record.  Further, the examiner is an unbiased observer in reviewing the Veteran's claim.  Therefore, granting the Veteran the benefit of the doubt required by 38 U.S.C.A. § 5107 (b), and 38 C.F.R. § 3.102, the Board concludes that the August 2010 VA medical examination has provided competent evidence of a connection between the Veteran's left and right hamstring disabilities and her active military service.

Here, the weight of the evidence as to the Veteran's diagnosis of a current bilateral hamstring disorder is in equipoise.  In such situations, the benefit of the doubt is resolved in the Veteran's favor.  Taken with the evidence of an in-service injury with a diagnosis of a chronic hamstring disorder during and after service, continuity of symptomatology of such a disorder from service, and a VA medical opinion in favor of service connection, a finding in favor of service connection for a chronic bilateral hamstring muscle strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The precise nature and extent of the Veteran's now service-connected chronic bilateral hamstring muscle strain is not before the Board at this time.  Only when the AOJ rates the Veteran's bilateral hamstring muscle strain will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 


ORDER

Service connection for right hamstring muscle strain is granted.

Service connection for left hamstring muscle strain is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


